No. 04-02-00148-CV

PAK-MOR MANUFACTURING CO., INC.,

Appellant

v.

WESTCHESTER FIRE INSURANCE CO. and Acceptance Insurance Co.,

Appellees

From the 225th Judicial District Court, Bexar County, Texas

Trial Court No. 2001-CI-11027

Honorable David Peeples, Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	December 4, 2002
DISMISSED 
	The parties have filed a joint motion to dismiss this appeal, stating that they have fully compromised
and settled all issues in dispute.  The motion is granted, and this appeal is dismissed.  See Tex. R. App. P.
42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.--San Antonio 2001,
no pet.).  Costs of appeal are taxed against the parties who incurred them. 
							PER CURIAM
Do not publish